Case 3:12-cr-00157-MMH-MCR Document 122 Filed 06/17/21 Page 1 of 7 PageID 603




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

 v.                                               CASE NO: 3:12-cr-157-MMH-MCR 1
                                                            3:13-cr-83-MMH-JRK

 EDDIE BATTLES                                    ORDER ON MOTION FOR
                                                  SENTENCE REDUCTION UNDER
                                                  18 U.S.C. § 3582(c)(1)(A)


                                        ORDER

        Upon motion of           the defendant          the Director of the Bureau of

 Prisons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after

 considering the applicable factors provided in 18 U.S.C. § 3553(a) and the

 applicable policy statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

      DENIED after complete review of the motion on the merits. 2

            FACTORS CONSIDERED

        Defendant Eddie Battles is a 33-year-old inmate serving a 194-month

 aggregate term of imprisonment for eleven counts of Hobbs Act robbery or

 aiding and abetting Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a) and


 1      Record citations refer to docket entries in Case No. 3:12-cr-157-MMH-MCR.
 2       The Court assumes, for the sake of discussion, that Battle’s administrative remedy
 request for compassionate release, filed with the warden of his facility on August 26, 2020,
 satisfies § 3582(c)(1)(A)’s exhaustion requirement. (See Doc. 116-1).
Case 3:12-cr-00157-MMH-MCR Document 122 Filed 06/17/21 Page 2 of 7 PageID 604




 § 2, and two counts of brandishing a firearm in furtherance of a crime of

 violence, in violation of 18 U.S.C. § 924(c). (Doc. 86, Judgment). According to

 the Bureau of Prisons (BOP), he is scheduled to be released from prison on

 February 22, 2026. Battles, who is pro se, seeks compassionate release under

 18 U.S.C. § 3582(c)(1)(A) based on Section 403 of the First Step Act, Pub. L.

 No. 115–391, 132 Stat. 5194 (2018), which limits the application of “stacked”

 sentences under 18 U.S.C. § 924(c)(1)(C). (Doc. 106, Motion for Compassionate

 Release). 3 Battles also cites his clean BOP disciplinary record and his post-

 sentencing rehabilitation as reasons to reduce his sentence. In support, Battles

 filed an appendix containing eight exhibits. (Doc. 110, Def. App’x, Def. Exs. A

 through H). The United States responded in opposition. (Doc. 112, Response).

        After he filed the Motion for Compassionate Release, Battles filed a

 Motion to Amend (Doc. 116), in which he contends he exhausted his

 administrative remedies, a Motion to Appoint Counsel (Doc. 119), and a Motion

 to Supplement (Doc. 120), in which he advised the Court that his life was in

 danger at his facility, which at the time was Manchester FCI. The Court

 granted the Motion to Amend and Motion to Supplement to the extent the

 Court would consider the assertions contained therein, and took the Motion for




 3      However, Congress limited the retroactive reach of Section 403 to “to any offense
 that was committed before the date of enactment of this Act, if a sentence for the offense
 has not been imposed as of such date of enactment.” First Step Act, § 403(b).


                                               2
Case 3:12-cr-00157-MMH-MCR Document 122 Filed 06/17/21 Page 3 of 7 PageID 605




 Compassionate Release and Motion to Appoint Counsel under advisement

 pending the Eleventh Circuit Court of Appeals’ decision in United States v.

 Bryant, No. 19–14267. (Doc. 121, Order on Motions).

       On May 7, 2021, the Eleventh Circuit Court of Appeals issued a

 published decision in Bryant. The court held that U.S.S.G. § 1B1.13, with its

 definition of “extraordinary and compelling reasons” for a sentence reduction

 under § 3582(c)(1)(A), “is an applicable policy statement for all Section

 3582(c)(1)(A) motions, and Application Note 1(D) does not grant discretion to

 courts to develop ‘other reasons’ that might justify a reduction in a defendant’s

 sentence.” United States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021). In

 doing so, the court rejected Bryant’s argument that the First Step Act’s change

 to 18 U.S.C. § 924(c)’s sentence stacking provision qualified as an

 extraordinary and compelling reason for a sentence reduction. See id. at 1265

 (“Because Bryant’s motion does not fall within any of the reasons that 1B1.13

 identifies as ‘extraordinary and compelling,’ the district court correctly denied

 his motion for a reduction of his sentence.”). In light of Bryant, and for the

 reasons below, Battles’s Motion for Compassionate Release is due to be denied.

       Ordinarily, a district court “may not modify a term of imprisonment once

 it has been imposed.” 18 U.S.C. § 3582(c). However, as amended by the First

 Step Act, § 3582(c) provides in relevant part:




                                        3
Case 3:12-cr-00157-MMH-MCR Document 122 Filed 06/17/21 Page 4 of 7 PageID 606




       (A) the court, upon motion of the Director of the Bureau of Prisons,
          or upon motion of the defendant after the defendant has fully
          exhausted all administrative rights to appeal a failure of the Bureau
          of Prisons to bring a motion on the defendant's behalf or the lapse of
          30 days from the receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may reduce the term of
          imprisonment (and may impose a term of probation or supervised
          release with or without conditions that does not exceed the unserved
          portion of the original term of imprisonment), after considering the
          factors set forth in section 3553(a) to the extent that they are
          applicable, if it finds that … extraordinary and compelling reasons
          warrant such a reduction … and that such a reduction is consistent
          with applicable policy statements issued by the Sentencing
          Commission.

 18 U.S.C. § 3582(c)(1)(A)(i). As noted, the Eleventh Circuit Court of Appeals

 instructs that the applicable policy statement, U.S.S.G. § 1B1.13, governs all

 motions filed under 18 U.S.C. § 3582(c)(1)(A), even those filed after the First

 Step Act. Bryant, 996 F.3d at 1247–48. A movant for compassionate release

 bears the burden of proving that a reduction in sentence is warranted. United

 States v. Kannell, 834 F. App’x 566, 567 (11th Cir. 2021) (citing United States

 v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014)). “Because the statute speaks

 permissively and says that the district court ‘may’ reduce a defendant’s

 sentence after certain findings and considerations, the court’s decision is a

 discretionary one.” United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).

       According to the applicable policy statement, a district court may reduce

 a term of imprisonment if, after considering the sentencing factors in 18 U.S.C.

 § 3553(a) to the extent they are applicable, the court finds that:



                                          4
Case 3:12-cr-00157-MMH-MCR Document 122 Filed 06/17/21 Page 5 of 7 PageID 607




       (1)(A) Extraordinary    and    compelling   reasons    warrant    the
       reduction; or

       (B) The defendant (i) is at least 70 years old; and (ii) has served
          at least 30 years in prison pursuant to a sentence imposed
          under 18 U.S.C. § 3559(c) for the offense or offenses for which
          the defendant is imprisoned;

       (2) The defendant is not a danger to the safety of any other person
       or to the community, as provided in 18 U.S.C. § 3142(g); and

       (3) The reduction is consistent with this policy statement.

 U.S.S.G. § 1B1.13. “Extraordinary and compelling reasons” exist to reduce a

 defendant’s sentence in the following circumstances: (A) when the defendant

 is suffering a terminal illness or a serious condition “that substantially

 diminishes the ability of the defendant to provide self-care within the

 environment of a correctional facility and from which he or she is not expected

 to recover,” (B) old age, (C) certain family circumstances, and (D) other reasons,

 other than or in combination with those listed in (A) through (C), as determined

 by the BOP Director. U.S.S.G. § 1B1.13, cmt. 1.

       Battles is not eligible for compassionate release because he has not

 identified “extraordinary and compelling” circumstances as defined by

 U.S.S.G. § 1B1.13, cmt. 1. He primarily seeks a sentence reduction based on

 the First Step Act’s changes to 18 U.S.C. § 924(c)(1)(C)’s sentence-stacking

 provision. See Motion for Compassionate Release. He also seeks a sentence

 reduction based on his post-sentencing rehabilitation, his good behavior in



                                         5
Case 3:12-cr-00157-MMH-MCR Document 122 Filed 06/17/21 Page 6 of 7 PageID 608




 prison, and as stated in the Motion to Supplement, because his life was

 threatened at Manchester FCI in retaliation for cooperating with the

 government. That said, the Court notes that Battles has since been transferred

 to a different facility from the one where his life was allegedly threatened.

 While the Court commends Battles for his good conduct and his efforts at

 rehabilitation, none of these circumstances, alone or in combination, fits within

 the policy statement’s definition of “extraordinary and compelling reasons.”

 “Because [Battles’s] motion does not fall within any of the reasons that 1B1.13

 identifies as ‘extraordinary and compelling,’” his Motion must be denied.

 Bryant, 996 F.3d at 1265.

       Moreover, the sentencing factors under 18 U.S.C. § 3553(a) do not

 support a reduction in sentence. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.

 Battles was convicted of eleven counts of Hobbs Act robbery or aiding and

 abetting Hobbs Act robbery, plus two counts of brandishing a firearm in

 furtherance of a crime of violence. These are serious violent felonies. The two

 brandishing-a-firearm convictions alone subjected him to a mandatory

 minimum sentence of 32 years (384 months) in prison. See 18 U.S.C. §§

 924(c)(1)(A)(ii), (c)(1)(C)(i). Although Battles, to his credit, earned a substantial

 assistance reduction by cooperating with the government, he has already been

 rewarded for his cooperation by receiving a sentence that was more than 15

 years below the mandatory minimum. In view of all the § 3553(a) factors,


                                          6
Case 3:12-cr-00157-MMH-MCR Document 122 Filed 06/17/21 Page 7 of 7 PageID 609




 further reducing Battles’s sentence is not warranted at this time.

         Accordingly, Battles’s Motion for Compassionate Release (Doc. 106) is

 DENIED. Battles’s Motion to Appoint Counsel (Doc. 119) is likewise DENIED

 because the interests of justice do not require the appointment of counsel. See

 United States v. Cain, 827 F. App’x 915, 921 (11th Cir. 2020) (citing United

 States v. Webb, 565 F.3d 789, 795 n.4 (11th Cir. 2009)).

         DONE AND ORDERED at Jacksonville, Florida this 17th day of June

 2021.




 lc 19

 Copies:
 Counsel of record
 Defendant




                                        7
